Opinion by
Tilson, J.
In accordance with stipulation of counsel and on the authority of Pustet v. United States (13 Ct. Cust. Appls. 530, T. D. 41396), Abstract 12555, United States v. Jabara (22 C. C. P. A. 77, T. D. 47065), and United States v. Amrein (26 id. 353, C. A. D. 40) embroidered trimmings, filet lace articles, Normandy lace articles, and embroidered sachets, wearing apparel, cushions, and handkerchiefs were held dutiable at 75 percent under paragraph 1430. Artificial flowers similar to those the subject of Robinson-Goodman v. United States (17 C. C. P. A. 149, T. D. 43473) were held dutiable at 60 percent under paragraph 1419.